Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 1 of 19 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF KENTUCKY
                          OWENSBORO DIVISION

CALEB H. MAY,                            )
                                         )
         Plaintiff,                      )
                                         )
-vs-                                     )
                                         )
HENDERSON COUNTY PUBLIC                  )
LIBRARY,                                 )
                                         )
JOAN HOFFMAN, Individually and in        )
her Official Capacity as Trustee,        )
                                         )
SUSAN THURMAN, Individually and in )                                 4:20-CV-108-JHM
                                                            Case No.____________
her Official Capacity as Trustee,        )
                                         )                     JURY DEMAND
STEVE TWEDDELL, Individually and in )
his Official Capacity as Trustee,        )
                                         )
BOBBIE JARRETT, Individually and in      )
her Official Capacity as Trustee,        )
                                         )
And                                      )
                                         )
ARLENE ALEXANDER, Individually           )
and in her Official Capacity as Trustee, )
                                         )
         Defendants.                     )


                                VERIFIED COMPLAINT



      Speech on public issues occupies the highest rung of the hierarchy of First Amendment
      values and is entitled to special protection.

              ---Snyder v. Phelps, 131 S.Ct. 1207, 1211, 562 U.S. 443, 444 (U.S. 2011).




                                               1
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 2 of 19 PageID #: 2




                                           I. INTRODUCTION

        1.        Plaintiff Caleb H. May brings this action against the Henderson County Public

Library and its Trustees, each in their individual and official capacities, pursuant to 42 U.S.C. § 1983

for redress of wrongs committed by the Defendants and for compensation for injuries arising out

of the Defendants’ intentional deprivation of his constitutionally protected rights under the First

and Fourteenth Amendments to the United States Constitution. Specifically, the Plaintiff sues the

Defendants for their retaliation against him for the exercise of his freedom of expression as a

private citizen and for his religious and political commentary on social media regarding matters of

public concern.

        2.        Plaintiff seeks declaratory relief, injunctive relief, nominal damages, compensatory

damages and reasonable attorney’s fees and costs as permitted by 42 U.S.C.§ 1988.

                                 II. JURISDICTION AND VENUE

        3.         Jurisdiction is vested in this Court to hear and decide all issues presented in this

case pursuant to 28 U.S.C. § 1331 and 1343, this case being predicated on a federal question and

the enforcement of certain federal constitutionally protected rights as guaranteed under the First

and Fourteenth Amendments of the United States constitution.

        4.        The Court has the authority to grant declaratory relief under the Declaratory

Judgment Act, 28 U.S.C. § 2201 and 2202.

        5.        Venue is proper in this Court under 28 U.S.C.§ 1491(b), as the Plaintiff and the

Defendants reside or are situated within this federal district and the Defendants’ wrongful conduct

took place within this federal district.

                                             III. PARTIES

        6.        Caleb H. May is an adult citizen and resident of Henderson, Henderson County,

Kentucky, and is the Director of the Henderson County Public Library.



                                                   2
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 3 of 19 PageID #: 3




        7.        The Henderson County Public Library (“the Library”) is a governmental entity

created pursuant to KRS 173.310.

        8.        Joan Hoffman (“Hoffman”) is an adult citizen and resident of Henderson,

Henderson County, Kentucky, and is a duly-appointed Trustee of the Henderson County Public

Library; Hoffman serves as President of the Board of Trustees.

        9.        Susan Thurman (“Thurman”) is an adult citizen and resident of Henderson,

Henderson County, Kentucky, and is a duly-appointed Trustee of the Henderson County Public

Library; Thurman serves as Secretary of the Board of Trustees.

        10.       Steve Tweddell (“Tweddell”) is an adult citizen and resident of Henderson,

Henderson County, Kentucky, and is a duly-appointed Trustee of the Henderson County Public

Library; Tweddell serves as Treasurer of the Board of Trustees.

        11.       Bobbie Jarrett (“Jarrett”) is an adult citizen and resident of Henderson, Henderson

County, Kentucky, and is a duly-appointed Trustee of the Henderson County Public Library.

        12.       Arlene Alexander (“Alexander”) is an adult citizen and resident of Henderson,

Henderson County, Kentucky, and is a duly-appointed Trustee of the Henderson County Public

Library.

                                              IV. FACTS

        13.       May is thirty-eight years of age and resides in Henderson, Kentucky.

        14.       May is married to Sarah May and they have six children ranging in age from four to

thirteen years.

        15.       May graduated with honors from Washburn University in 2006 with a degree in

Political Science and a minor in History.

        16.       May graduated from Emporia State University in 2010 with a Masters of Library

Science.



                                                   3
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 4 of 19 PageID #: 4




           17.      From 2010 to 2015, May served as the Director of the Meade Public Library in

Meade, Kansas.

           18.      In 2015, May left his position at the Meade Public Library to take his current

position as Director of the Henderson County Public Library (“the Library”).

           19.      The Library was created pursuant KRS 173.310 and is, therefore, a governmental

entity.

           20.      Hoffman, Thurman, Tweddell, Jarrett and Alexander were each appointed to serve

as Trustees of the Library and are, therefore, governmental actors.

           21.      May was hired by the Library to serve as its Director under the terms of a written

employment agreement that was entered into on July 29, 2015.1

           22.      The initial term of May’s employment agreement was one (1) year, beginning on

September 1, 2015 and ending on August 31, 2016, renewable for an unlimited number of

subsequent one (1) year terms.

           23.      May’s employment agreement with the Library was renewed in 2016, 2017, 2018

and 2019.

           24.      Based upon events described in this Complaint, the Board of Trustees of the

Library has determined that May’s contract will not be renewed upon expiration of the current

term, which ends on August 31, 2020, an act of retaliation against May for exercising his right to

free expression under the 1st and 14th Amendments to the United States Constitution.

           25.      The first half of 2020 has been one of the most eventful in United States history.

           26.      The year began with the impeachment trial in the United States Senate of President

Donald J. Trump.




1   A copy of the Henderson County Public Library Employment Agreement is attached as Exhibit 1.


                                                          4
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 5 of 19 PageID #: 5




          27.   After the acquittal of President Trump, national attention soon shifted to the global

Covid-19 Pandemic.

          28.   The Pandemic has prompted the global shutdown of schools, businesses, sporting

events, religious gatherings and most forms of entertainment on an unprecedented scale.

          29.   On March 16, 2020, in anticipation of the Executive Orders of Kentucky Gov.

Andy Beshear, the Library closed to the public and many of its employees were unable to perform

their usual duties.

          30.   During the shutdown, May continued to carry out his usual responsibilities at the

Library, as well as many others, including: 1) emptying the drop box (where books are returned to

the Library); 2) reshelving books; 3) performing janitorial services; 4) communicating with the

public about the status of Library services; 5) promoting the Library’s online services; 6)

maintaining compliance with ever-evolving government guidance related to the pandemic; 7)

continuing to oversee an eight million dollar expansion to the Library facility; 8) working with

Library staff to comply with Gov. Beshear’s “Healthy at Work” initiative; and 9) supervising the

reopening of the Library on June 2, 2020.

          31.   Throughout the difficulties wrought by the pandemic, May has faithfully and

effectively performed his duties at the Library.

          32.   Governmental action in response to the Covid-19 shutdown has caused growing

tension between those who favor aggressive countermeasures and those who believe that a severe

economic downturn poses an even greater long-term risk to the health of U.S. residents.

          33.   In addition to pandemic-related tension, there is sharp partisan divide in the United

States.

          34.   Many observers of culture believe that the United States is undergoing changes that

are reshaping the country in profound ways.



                                                   5
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 6 of 19 PageID #: 6




           35.      On May 25, 2020, in the midst of these national tensions, George Floyd, an African

American man, was killed in Minneapolis by a police officer who knelt on his neck for nearly eight

minutes, ignoring Floyd’s statements that he could not breathe.

           36.      Bystanders who witnessed the killing of George Floyd captured the event on video

and released the footage on May 26, 2020.

           37.      The death of George Floyd sparked nationwide protests regarding racial injustice in

the United States, in general, and the deaths of a number of African American men at the hands of

law enforcement, in particular.

           38.      While the protests began peacefully, they quickly escalated into riots, looting and

violence.

           39.      The various responses to the riots have served to deepen divisions in the United

States, especially with regard to matters of racial injustice.

           40.      One organization that has played a prominent role in the protests is Black Lives

Matter (“BLM”).

           41.      BLM was formed in 2013 following the controversial acquittal of George

Zimmerman in connection with the death of Trayvon Martin, an African American teenager.

           42.      BLM’s self-described mission is “to eradicate white supremacy and build local

power to intervene in violence inflicted on Black communities by the state and vigilantes.”2

           43.      BLM further describes its beliefs, in part, as follows:3

                 a. “Struggling together,” “imagining and creating a world free of anti-Blackness, where
                    every Black person has the social, economic, and political power to thrive”; and

                 b. “We disrupt the Western-prescribed nuclear family structure requirement by
                    supporting each other as extended families and “villages” that collectively care for
                    one another, especially our children, to the degree that mothers, parents, and
                    children are comfortable.”

2   https://blacklivesmatter.com/what-we-believe/
3   Id.


                                                       6
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 7 of 19 PageID #: 7




         44.!       In addition to these views, BLM advocates for defunding the police, as illustrated by

    the following statement: “We know that police don’t keep us safe — and as long as we continue

    to pump money into our corrupt criminal justice system at the expense of housing, health, and

    education investments — we will never be truly safe.”4

           45.!     One of the more controversial positions that BLM takes is that “white supremacy”

is a widespread problem in the United States.

           46.!     It is within this cultural milieu that May chose to exercise one of the most coveted

rights that a person in the United States possesses: the right to free speech.

           47.!     In particular, on May 31, 2020, May chose to speak out in a FaceBook post to share

his personal religious views about the racial division in our country, as follows:




                                   !
4   https://blacklivesmatter.com


                                                      7
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 8 of 19 PageID #: 8




       48.!    In addition to addressing the issue of race, May also spoke out about the political

divide concerning Covid-19; in particular, he observed that many who advocate extreme social

distancing were silent in the face of crowded protests following the death of George Floyd:




       49.!    May then took aim at the logical and moral inconsistency between stating that

“black lives matter” while tolerating high rates of abortion and other threats to the African

American community:




                                                 8
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 9 of 19 PageID #: 9




         50.!      May then posted the cartoon below to express his conviction that the notion of

“white privilege” is itself grounded in racial animus and runs counter to the principle that people

should be judged based upon “the content of their character, not the color of their skin”:5




         51.!      May made all of these posts on his personal FaceBook page and did not in any way

identify himself in the posts as being affiliated with the Library.

         52.!      May’s purpose in making all of these posts was to express views that are commonly-

held among many people of good conscience, including the idea that classifying people according

to their skin color is divisive and contrary to Biblical truth.

         53.!      Racial division in the United States is a matter of public interest.

         54.!      Political division in the United States is a matter of public interest.

         55.!      Speaking out in support of the unborn is a matter of public interest.
                                      !
5 See https://www.americanrhetoric.com/speeches/mlkihaveadream.htm. This well-known phrase is from Dr. Martin
Luther King’s “I Have a Dream” speech, delivered on August 28, 1963, at the Lincoln Memorial, Washington D.C. The
full quote is as follows: “I have a dream that my four little children will one day live in a nation where they will not be
judged by the color of their skin but by the content of their character.”


                                                            9
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 10 of 19 PageID #: 10




             56.       Public policy regarding the Covid-19 Pandemic is a matter of public interest.

             57.       On Wednesday, June 3, 2020, May learned that a number of individuals had

  misconstrued his posts and some were leveling against him one of the most serious allegations that

  can be made against a person—that he was a racist.

             58.       The notion that May is a racist is belied by his strongly held Christian convictions

  and his past involvement in political campaigns on behalf of prominent African American

  politicians such as J.C. Watts and Dr. Alan Keyes.

             59.       Much to May’s surprise, some of the individuals who had misconstrued his posts

  were responding by demanding that he be fired from his position as Director of the Library.

             60.       On the afternoon of June 3, 2020, Hoffman and Thurman came to the Library to

  meet with May concerning his FaceBook posts.

             61.       Hoffman indicated to May that the Trustees had received complaints from

  members of the Henderson community concerning his posts.

             62.       Hoffman stated to May that she understood that he was entitled to express his

  opinions, an apparent acknowledgment of his 1st Amendment right to free expression.

             63.       Hoffman, joined by Thurman, also made clear to May that she was not asking him

  to remove his FaceBook posts, another apparent acknowledgment of his 1st Amendment right to

  free expression.

             64.       On Thursday, June 4, 2020, May drafted a statement explaining the purpose of the

  posts and read it to each of the Trustees individually by telephone.6

             65.       Later on the afternoon of June 4, 2020, May delivered the statement to Library staff

  explaining the purpose of the posts and urged any who were concerned to come and meet with

  him—consistent with his long-established open door policy.


  6   A script of May’s statement to Library employees is attached as Exhibit 2.


                                                               10
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 11 of 19 PageID #: 11




         66.      On Friday, June 5, 2020, May went to the home of Hoffman to deliver a document

  unrelated to the FaceBook issue.

         67.      May expected his visit with Hoffman to be brief, but it turned into an hourlong

  conversation.

         68.      Even though May and Hoffman hold widely differing political views, they were able

  to converse in a civil and respectful manner.

         69.      May left the conversation with Hoffman feeling as though she understood his

  intentions and knew that he was not a racist.

         70.      Hoffman frequently expresses her progressive political views on FaceBook,

  including prevailing progressive views on matters of race, the Covid-19 Pandemic and President

  Donald Trump.

         71.      On the evening of Friday, June 5, 2020, Henderson City Manager Buzzy Newman

  contact May and directed him to be at the Library on the following day to assure that it was not

  damaged as a part of a planned protest regarding of the death of George Floyd.

         72.      Twaddell accompanied May at the Library on Saturday, June 6, 2020.

         73.      The protest on June 6, 2020 was peaceful and there was no damage to the Library.

         74.      Hoffman reported to May after the protest that there had been no overt references

  to him or his FaceBook posts.

         75.      On Sunday, June 7, 2020, the May family attended church and, afterward, stopped

  by Hoffman’s home.

         76.      May asked Hoffman whether he should attend an upcoming prayer rally (also

  related to George Floyd) and she initially indicated that he should and she would meet him there.

         77.      Later that afternoon, Hoffman sent a message to May indicating that she had

  changed her mind and was unwilling to stand beside him at the prayer rally.



                                                  11
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 12 of 19 PageID #: 12




           78.     In spite of Hoffman’s rebuff, May and his wife, Sarah May, attended the prayer

  rally.

           79.     After the prayer rally, May and his wife conversed with some of the participants,

  including an African American woman who expressed strong approval of May’s FaceBook posts—

  something that May found highly encouraging.

           80.     In the days that followed, local news media published several stories concerning

  May’s FaceBook posts and the impending action of the Board of Trustees.

           81.     These news stories included quotes from the Board of Trustees, seeking to distance

  the Library from May’s heavily mischaracterized statements.

           82.     In the midst of this publicity, the Board of Trustees called a special meeting for

  Tuesday, June 9, 2020, to address concerns related to May’s FaceBook posts.

           83.     On the morning of June 9, 2020, May’s wife noticed that he was showing signs of a

  mental health crisis, which she believed was related to stress arising out of the situation with May’s

  FaceBook posts.

           84.     In response to her concerns, May’s wife took him to the hospital, leading to his

  voluntary admission to inpatient mental health treatment.

           85.     Shortly after May’s hospital admission, Sarah May reported to the Library that he

  would be unable to attend the special called meeting; May remained hospitalized until Tuesday,

  June 16, 2020.

           86.     The Board of Trustees proceeded with the special called meeting on June 9, 2020 in

  May’s absence, with Hoffman, Thurman, Alexander and Jarrett in attendance from the start and

  Twaddell joining the meeting in progress.

           87.     After receiving public comments, the Board went into executive session to

  determine how to proceed with regard to May’s future with the Library.



                                                   12
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 13 of 19 PageID #: 13




          88.     The decision that the Trustees made was to place May on paid administrative leave

  through the end of his contract on August 31, 2020.

          89.     The Board further determined that the Library would not renew his contract on

  September 1, 2020.

          90.     The decision made at the special meeting on June 9, 2020 was unanimously

  affirmed by the full board at its regular meeting on June 11, 2020.

          91.     The Trustees are the policy makers for the Library and were engaged in a policy-

  making function when they carried out adverse action against May with regard to his employment.

          92.     The decision to place May on administrative leave and to not renew his contract

  constitute adverse actions against him that were undertaken in retaliation for May’s exercise of his

  constitutional right to free speech.

          93.     The 1st Amendment right to free speech is a clearly established right that each

  Trustee understood or should have understood at the time they were considering how to respond

  to May’s FaceBook posts.

          94.     Government employees may not be required to relinquish their constitutional rights

  as a condition of maintaining their employment.

          95.     When May posted his comments regarding various issues of public interest, he was

  exercising his 1st Amendment right to free speech.

          96.     May’s interest in expressing his religious and political views outweighs the Library’s

  interest of avoiding the perceived impact of those views on operation of the Library.

          97.     The Trustee’s investigation of the impact of May’s FaceBook post on the Library

  was geared toward finding reasons to support their desire to get rid of him, rather than ascertaining

  the true impact of his statements.




                                                    13
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 14 of 19 PageID #: 14




            98.    The Board’s action in seeking to alienate May from his co-workers by the manner in

  which they undertook to investigate the impact of his FaceBook posts is an adverse action that has

  resulted in the deprivation of his constitutional rights.

            99.    May’s FaceBook posts did not result in any material disruption of the workplace or

  otherwise interfere with the mission of the Library.

            100.   The action of the Trustees in response to May’s FaceBook posts would dissuade a

  person of ordinary firmness from exercising his or her constitutionally protected right of free

  speech.

            101.   Rather than capitulating to the false narrative of May’s detractors, the Trustees had

  an obligation to respond to May’s post in accordance with the message he was actually conveying.

            102.   By their actions, the Trustees allowed May’s detractors to exercise a heckler’s veto

  based on false and misleading characterizations of his views.

            103.   May is a victim of a troublingly common phenomenon known as “Cancel Culture,”

  sometimes referred to as “Cultural Marxism.”

            104.   The effect of Cancel Culture is to destroy the lives and livelihoods of those whose

  ideas conflict with the progressive orthodoxy of the moment.

            105.   In addressing the subject of May’s FaceBook posts, the Trustees were faced with a

  choice between honoring May’s 1st Amendment rights or capitulating to Cancel Culture.

            106.   Leadership sometimes requires courage, which in this case means that the Trustees

  should have stood by May instead of acceding to the demands of those who had distorted his

  statements.

            107.   Regrettably, the Trustees chose to “Cancel” May, in direct response to his efforts to

  engage in free expression concerning matters of utmost public interest.




                                                     14
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 15 of 19 PageID #: 15




          108.    Ultimately, it appears as though the Trustee’s actions were based upon a speculative

  fear of negative public perception against the Library; speculative conclusions about public

  perception is never an adequate justification for restricting an employee’s free speech rights.

          109.    The Trustees’ adverse action with regard to May’s employment with the Library was

  motivated by their desire to punish May for speaking out about controversial matters.

          110.    May’s speech was precisely the sort of expression that the 1st Amendment is

  intended to protect.

          111.    But-for May’s FaceBook post, his employment contract would have been renewed

  for 2020-21, just as it had been in years past.

          112.    The decision of the Board not to renew May’s contract is based upon the

  unconstitutional motive of suppressing his 1st Amendment right to free expression.

          113.    As a direct consequence of the Trustees’ unwillingness to take a stand in support of

  May’s exercise of his 1st Amendment rights and against Cultural Marxism, May has suffered

  profound harm and resulting legal damages.

          114.    May has suffered profound reputational harm as a result of the Trustees’ support of

  a false narrative about his views.

          115.    May has been diagnosed with a psychiatric condition triggered by stress from the

  Board of Trustee’s mishandling of the public response to his FaceBook posts for which he has

  required ongoing psychiatric care.

                                       V. CAUSES OF ACTION

                                        COUNT I
                                     42 U.S.C. § 1983
              VIOLATION OF FIRST AMENDMENT OF UNITED STATES CONSTITUTION

          116.    May incorporates by reference herein as fully as though set forth verbatim the

  allegations in the preceding numbered paragraphs and does further allege as follows.



                                                    15
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 16 of 19 PageID #: 16




          117.    The Library’s and/or the Trustees’ decision to terminate the Plaintiff’s employment

  was retaliatory in nature and based, in whole or in part, on May’s personal exercise of his protected

  free speech activity on matters of inherent public concern.

          118.    The Trustees’ decision to place May on administrative leave and to not renew his

  contract constitutes viewpoint discrimination and impermissible governmental censorship of

  protected free speech activity.

          119.    The Trustees’ actions, as set forth herein, served to deprive May of, and to infringe

  upon, his protected rights of freedom of expression as guaranteed by the First Amendment of the

  United States Constitution.

          120.    As a direct and proximate result of the Library’s and/or Trustees’ actions, May has

  suffered, and continues to suffer, economic and pecuniary damages in the form of expenses for

  psychiatric treatment and loss of earnings.

          121.    In addition, May has suffered mental anguish, humiliation, embarrassment and

  emotional injury for which he is entitled to an award of compensatory damages against the Library

  and/or the Trustees in their individual capacities.

                                    COUNT II
                             EQUAL PROTECTION CLAUSE
          OF THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION

          122.    May incorporates by reference herein as fully as though set forth verbatim the

  allegations in the preceding numbered paragraphs and does further allege as follows.

          123.    The Equal Protection Clause of the Fourteenth Amendment protects each person

  against intentional, arbitrary government discrimination, whether based on a policy’s express terms

  or improper implementation by government agents.




                                                    16
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 17 of 19 PageID #: 17




          124.     The Supreme Court has recognized successful equal protection claims brought by

  a “class of one,” in which a plaintiff alleges that the government has intentionally and without a

  rational basis treated him differently from others who are similarly situated.

          125.    The Trustees have selectively enforced the de facto policy of the Library as applied to

  May’s conduct in this case.

          126.    The effect of the Trustee’s practice, custom and policy is to erect a double standard

  which discriminates against May based on the content and viewpoint of his speech activity.

          127.    The Trustee’s actions, as set forth herein, served to deprive May of, and to infringe

  upon, his protected rights of freedom of expression as guaranteed by the Equal Protection Clause

  of the Fourteenth Amendment of the United States Constitution.

          128.    As a direct and proximate result of the Trustees’ actions, May has suffered, and

  continues to suffer, economic and pecuniary damages in the form of expenses for psychiatric

  treatment and loss of earnings.

          129.    In addition, May has suffered mental anguish, humiliation, embarrassment and

  emotional injury for which he is entitled to an award of compensatory damages against the Library

  and/or the Trustees in their individual capacities.

                                         REQUEST FOR RELIEF

                                      DECLARATORY JUDGMENT

          130.    An actual controversy exists between the parties as to whether the Library’s and or

  the Trustees’ policies, practices and customs with regard to the restrictions placed its employee’s

  free speech activity as expressed on the employee’s personal social media are enforced in an

  arbitrary manner and therefore violate the employee’s constitutional rights.

          131.    May respectfully requests a declaratory judgment that the actions of the Library and

  or the Trustees violated the federal and state constitutional rights of May.



                                                    17
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 18 of 19 PageID #: 18




                                           INJUNCTIVE RELIEF

          132.    May is entitled to injunctive relief in the form of an order directing the Library

  and/or the Trustees in their official capacity to rescind immediately his administrative suspension

  and permit him to return to his job.

          133.    May is further entitled to injunctive relief in the form of an order directing the

  Library to renew his employment contract inasmuch as its decision to not renew the contract is

  substantially based on an improper motive of punishing him for exercising his right to free speech.

          134.    May is also entitled to injunctive relief in the form of an order directing the Library

  and the Trustees to publish curative public statements that disavow the false narrative attached to

  May’s FaceBook posts and to make a statement that truthfully and accurately characterizes his

  FaceBook posts.

                                           NOMINAL DAMAGES

          135.    May seeks an order awarding nominal damages for the Library’s and/or the

  Trustees’ violation of his federal and state constitutional rights.

                                       COMPENSATORY DAMAGES

          136.    May seeks an order awarding compensatory damages for the Library’s and/or the

  Trustees’ in their individual capacities violation of his federal and state constitutional rights in the

  amount of $2,000,000.00.

                                     ATTORNEY’S FEES AND COSTS

          137.    May seeks an order awarding the costs of this cause, including attorney’s fees, costs

  and expenses under 42 U.S.C. § 1988.

                                              JURY DEMAND

          138.    May demands a jury of six to hear and try this case.




                                                     18
Case 4:20-cv-00108-JHM-HBB Document 1 Filed 07/10/20 Page 19 of 19 PageID #: 19




                                           OTHER RELIEF

         139.    May additionally requests such other relief as the Court deems just and proper.

                                                Respectfully submitted,

                                                /s Brian Schuette, Esq.
                                                SCHUETTE LA\Y./ GROUP
                                                719 Dishman Lane Ext.
                                                Bowling Green, KY 42104
                                                (270) 781-7500 Voice
                                                (270) 781-7533 Facsimile
                                                (270) 320-7500 Mobile
                                                brian@slg.legal
                                                Co1mselfor the Plaintiff


                                         VERIFICATION

         I, Caleb H. May, hereby verify that the foregoing statements of fact are true and accurat to

  the best of my knowledge and belief.




                                         crueb� 1£ �


  COMMONWEALTH OF KENTUCKY                     )

  COUNTY OF WARREN                             )

         Subscribed and sworn to before me by Ca        H. May on this the 10th day of July, 2020.




                                                                    lo 3
                                               Notary ublic, State at Large
                                               Notary ID#: (p          2-Ip
                                               My Commission Expires:         3 -3 · 7-3




                                                   19
